DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-4 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-14 of copending Application No. 16/194,118 in view of Tan (WO 2016/020266) and Hsu (TW 532167).
 	Regarding claim 1, ‘118 discloses “an assisting apparatus for bean roasting” (Claim 1).
 	‘118 is silent regarding a storage, being configured to store a historical roasting pattern set; an image capturing device, being configured to capture a scene in a chamber of a bean roasting device to generate an image; and a processor, electrically connected to the storage and the image capturing device, being configured to receive 
 	Tan discloses “an assisting apparatus” (fig.1) “for bean roasting” (abstract), comprising:
 	“a storage, being configured to store a historical roasting pattern set” (on pg.13 at lines 1-9, i.e., a data storage element such as a RAM or Flash memory, look-up table or the like that is communicatively coupled to the controller for storing a roasting profile of the coffee beans);
 	“an image capturing device, being configured to capture a scene in a chamber of a bean roasting device to generate an image” (on pg.4 at lines 4-6, i.e., a further sensor arrangement for detecting a weight and/or colour change in the coffee beans. On pg.11 at lines 31-34, i.e., the further sensor 220 is arranged to determine the colour of the coffee beans 10 in the compartment 110. Fig.1 shows the chamber of the bean roasting device); and
 	“a processor, electrically connected to the storage and the image capturing device, being configured to receive the image from the image capturing device” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130.  On pg.13 at lines 1-9 discuss about the data storage communicatively connected to the controller), “to determine a roasting level represented by the image, and generate a control signal” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130 such that the controller 130 can further control the heating arrangement. Col.4 at lines 20-22, i.e., controller may be adapted to control the roasting element in accordance with the stored roasting profile in response to a user defining a degree of roasting for said type of coffee beans).  ‘118 teaches a coffee roasting apparatus having a roaster and an image-capturing device. Tan teaches an automatic roast-monitoring device having a roaster and image capture device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘118 with Tan, by adding Tan’s image capturing device and control program to ‘118’s automatic roasting device, to provide automatic control for the baking state of the roaster (abstract) and more accurately control the baking state of coffee beans to produce consistent baking result. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of automatic control roaster to produce consistent roasting result. 
 	‘118 is silent regarding compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space.
 	Hsu teaches “compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space” (abstract, i.e., The image capture device is close to the roaster, which is provided with continuously capturing several images. The identification-processing device includes a storage unit, a comparison unit and a recognition unit.  The storage unit has several sets of baking plan data.  Each set of the baking plan data includes time, baking temperature and roast degree that are corresponding to time. The comparison unit respectively compares the images with the baking plan data to produce a color comparison result.  The recognition unit determines whether to adjust baking state of the roaster according to the color comparison result.  The control unit receives an outcome and controls the baking state of the roaster based on the outcome. Please noted that Hsu teaches compare the image with the historical roasting pattern set (i.e., compares the images with baking plan data) based on a plurality of color attributes of a color space (i.e., color comparison result). Please noted that “color comparison result” implies more than one color for comparison) “to determine a roasting level represented by the image, and generate a control signal” (abstract, i.e., the control unit receives an outcome and controls the baking state of the roaster based on the outcome). ‘118 teaches a coffee roasting apparatus having a roaster and an image-capturing device. Hsu teaches an automatic roast-monitoring device having a roaster and image capture device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘118 with Hsu, by adding Hsu’s control program to ‘118’s automatic roasting device, to provide automatic control for the baking state of the roaster (abstract) and more accurately control the baking state of coffee beans without user monitoring the roaster. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of automatic control roaster and accurate control the roasting process for optimize baking or roasting result. 
 	Regarding claims 2 and 9, modified ‘118 discloses “a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (‘118, Claim 2 and Claim 12).
 	Regarding claims 3 and 10, modified ‘118 discloses “a display panel electrically connected to the processor, wherein the processor further transmits the control signal to the display panel to make the display panel display a prompting picture” (‘118, Claim 3 and Claim 13).
Regarding claims 4 and 11, modified ‘118 discloses “a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (‘118, Claim 4 and Claim 14).
 	Regarding claim 8, modified ‘118 discloses “an assisting apparatus for bean roasting” (Claim 11) comprising:
 	“a chamber” (Claim 11).
 	Modified ‘118 is silent regarding a storage, being configured to store a historical roasting pattern set; an image capturing device, being configured to capture a scene in a chamber of a bean roasting device to generate an image; and a processor, electrically connected to the storage and the image capturing device, being configured to receive the image from the image capturing device, compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space to determine a roasting level represented by the image, and generate a control signal.
 	Tan discloses “an assisting apparatus” (fig.1) “for bean roasting” (abstract), comprising:
 	“a storage, being configured to store a historical roasting pattern set” (on pg.13 at lines 1-9, i.e., a data storage element such as a RAM or Flash memory, look-up table or the like that is communicatively coupled to the controller for storing a roasting profile of the coffee beans);
 	“an image capturing device, being configured to capture a scene in a chamber of a bean roasting device to generate an image” (on pg.4 at lines 4-6, i.e., a further sensor arrangement for detecting a weight and/or colour change in the coffee beans. On pg.11 at lines 31-34, i.e., the further sensor 220 is arranged to determine the colour of the coffee beans 10 in the compartment 110. Fig.1 shows the chamber of the bean roasting device); and
 	“a processor, electrically connected to the storage and the image capturing device, being configured to receive the image from the image capturing device” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130.  On pg.13 at lines 1-9 discuss about the data storage communicatively connected to the controller), “to determine a roasting level represented by the image, and generate a control signal” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130 such that the controller 130 can further control the heating arrangement. Col.4 at lines 20-22, i.e., controller may be adapted to control the roasting element in accordance with the stored roasting profile in response to a user defining a degree of roasting for said type of coffee beans).  ‘118 teaches a coffee roasting apparatus having a roaster and an image-capturing device. Tan teaches an automatic roast-monitoring device having a roaster and image capture device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘118 with Tan, by adding Tan’s image capturing device and control program to ‘118’s automatic roasting device, to provide automatic control for the baking state of the roaster (abstract) and more accurately control the baking state of coffee beans to produce consistent baking result. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of automatic control roaster to produce consistent roasting result. 
 	‘118 is silent regarding compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space.
Hsu teaches “compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space” (abstract, i.e., The image capture device is close to the roaster, which is provided with continuously capturing several images. The identification-processing device includes a storage unit, a comparison unit and a recognition unit.  The storage unit has several sets of baking plan data.  Each set of the baking plan data includes time, baking temperature and roast degree that are corresponding to time. The comparison unit respectively compares the images with the baking plan data to produce a color comparison result.  The recognition unit determines whether to adjust baking state of the roaster according to the color comparison result.  The control unit receives an outcome and controls the baking state of the roaster based on the outcome. Please noted that Hsu teaches compare the image with the historical roasting pattern set (i.e., compares the images with baking plan data) based on a plurality of color attributes of a color space (i.e., color comparison result). Please noted that “color comparison result” implies more than one color for comparison) “to determine a roasting level represented by the image, and generate a control signal” (abstract, i.e., the control unit receives an outcome and controls the baking state of the roaster based on the outcome). ‘118 teaches a coffee roasting apparatus having a roaster and an image-capturing device. Hsu teaches an automatic roast-monitoring device having a roaster and image capture device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘118 with Hsu, by adding Hsu’s control program to ‘118’s automatic roasting device, to provide automatic control for the baking state of the roaster (abstract) and more accurately control the baking state of coffee beans without user monitoring the roaster. One skilled in the art would have been motivated to combined the references because 


 	Claims 5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-14 of copending Application No. 16/194,118 in view of Tan (WO 2016/020266) and Hsu (TW 532167) as applied in claims 1-4 and 8-11 above, and further in view of Logan et al. (US 2016/0198885) 
 	 Regarding claims 5 and 12, modified ‘118 discloses “a transceiver electrically connected to the processor, wherein the processor further receives a feedback signal from a user equipment via the transceiver” (Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has … a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone), and “updates the historical roasting pattern set according to the feedback signal” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Modified Tan teaches data includes historical roasting pattern set in claim 1 above). Modified ‘118 teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘118 with Logan, by adding Logan et al.’s transceiver to modified ‘118’s device, to provide 

 	Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-14 of copending Application No. 16/194,118 in view of Tan (WO 2016/020266) and Hsu (TW 532167) as applied in claims 1-4 and 8-11 above, and further in view of Song (US 2004/0074400).
 	Regarding claim 13, modified ‘118 discloses all the features of claim limitations as set forth above except for a temperature sensing device, being electrically connected to the processor, and being configured to sense a real-time temperature in the chamber; and a timer, being electrically connected to the processor, and being configured to provide a real-time roasting elapsed time.
 	Song discloses “a temperature sensing device, being electrically connected to the processor, and being configured to sense a real-time temperature in the chamber” (para.0083, i.e., the temperature measuring means 510 also includes a first temperature sensor50, a second temperature sensor 50B, and a first and a second thermostat 520, 530 and abstract, i.e., the controller also controls the temperature adjusting means in order to maintain the chamber temperature as a first chamber temperature during a first maintain time when the beans’ temperature reaches the first beans’ temperature, and in order to continuously heat the beans during a roasting process. Para.0079 and 0095 suggest the controller is in connection with all operating members such as timer and temperature sensors); and “a timer, being para.0095, i.e., the timer 540 according to the processing temperature and the processing time calculated respectively at the step S214 and the step S216. Fig.12 is a roasting process). ‘118 teaches a roasting device. Song teaches a roasting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘118 with Song, by adding Song’s temperature sensing device and timer to ‘118’s roasting device, to control temperature and roasting time in order to achieve optimized roast characteristics (para.0006) and improve the quality of taste and smell of the roasted beans (para.0009) as taught by Song. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of properly control the temperature and time to improve quality of the roasted  beans (para.0009 and 0006) as taught by Song.
 	Regarding claim 14, modified ‘118 discloses “the processor further generates a real-time roasting curve according to the real-time temperature and the real-time roasting elapsed time, and stores the real-time roasting curve to the storage” (Song, fig.13 shows a graph of the temperature and time controlled by the flow diagram shown in fig.12.  Para.0104-0106, i.e., the temperature of beans changes to the first through the fourth beans’ temperature according to the elapsed time … Referring to the graph (A). Please noted that the bean process is based on the graph (A). This suggest the information is pre-stored in order to perform the process step based on the graph).
This is a provisional nonstatutory double patenting rejection.





Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a display panel” (Claim 3 at line 1; Claim 10 at line 1); “a transceiver” (Claims 4-5, 7 and 11-12); “a loudspeaker” (Claim 9); “a temperature sensing device” (Claim 13 at line 2); “a timer” (Claim 13 at line 4); “a heating control element and an airflow control element” (Claim 15 at lines 1-2); “a discharge port and a discharge port control element” (Claim 17 at lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2016/020266) in view of Hsu (TW 532167).
 	Regarding claim 1, Tan discloses “an assisting apparatus” (fig.1) “for bean roasting” (abstract), comprising:
 	“a storage, being configured to store a historical roasting pattern set” (on pg.13 at lines 1-9, i.e., a data storage element such as a RAM or Flash memory, look-up table or the like that is communicatively coupled to the controller for storing a roasting profile of the coffee beans);
 	“an image capturing device, being configured to capture a scene in a chamber of a bean roasting device to generate an image” (on pg.4 at lines 4-6, i.e., a further sensor arrangement for detecting a weight and/or colour change in the coffee beans. On pg.11 at lines 31-34, i.e., the further sensor 220 is arranged to determine the colour of the coffee beans 10 in the compartment 110. Fig.1 shows the chamber of the bean roasting device); and
 	“a processor, electrically connected to the storage and the image capturing device, being configured to receive the image from the image capturing device” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130.  On pg.13 at lines 1-9 discuss about the data storage communicatively connected to the controller), “to determine a roasting level represented by the image, and generate a control signal” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130 such that the controller 130 can further control the heating arrangement. Col.4 at lines 20-22, i.e., controller may be adapted to control the roasting element in accordance with the stored roasting profile in response to a user defining a degree of roasting for said type of coffee beans.)
 	Tan is silent regarding compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space.
 	Hsu teaches “compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space” (abstract, i.e., The image capture device is close to the roaster, which is provided with continuously capturing several images. The identification-processing device includes a storage unit, a comparison unit and a recognition unit.  The storage unit has several sets of baking plan data.  Each set of the baking plan data includes time, baking temperature and roast degree that are corresponding to time. The comparison unit respectively compares the images with the baking plan data to produce a color comparison result.  The recognition unit determines whether to adjust baking state of the roaster according to the color comparison result.  The control unit receives an outcome and controls the baking state of the roaster based on the outcome. Please noted that Hsu teaches compare the image with the historical roasting pattern set (i.e., compares the images with baking plan data) based on a plurality of color attributes of a color space (i.e., color comparison result). Please noted that “color comparison result” implies more than one color for comparison) “to determine a roasting level represented by the image, and generate a control signal” (abstract, i.e., the control unit receives an outcome and controls the baking state of the roaster based on the outcome). Tan teaches a coffee roasting apparatus having a roaster and an image-capturing device. Hsu teaches an automatic roast-monitoring device having a roaster and image capture device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tan with Hsu, by adding Hsu’s control program to Tan’s automatic roasting device, to provide automatic control for the baking state of the roaster (abstract) and more accurately control the baking state of coffee beans without user monitoring the roaster. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of automatic control roaster and accurate control the roasting process for optimize baking or roasting result. 
	Regarding claim 8, Tan discloses “an assisting apparatus” (fig.1) “for bean roasting” (abstract), comprising:
 	“a chamber” (110 pointed at the chamber);
 	“a storage, being configured to store a historical roasting pattern set” (on pg.13 at lines 1-9, i.e., a data storage element such as a RAM or Flash memory, look-up table or the like that is communicatively coupled to the controller for storing a roasting profile of the coffee beans);
on pg.4 at lines 4-6, i.e., a further sensor arrangement for detecting a weight and/or colour change in the coffee beans. On pg.11 at lines 31-34, i.e., the further sensor 220 is arranged to determine the colour of the coffee beans 10 in the compartment 110. Fig.1 shows the chamber of the bean roasting device); and
 	“a processor, electrically connected to the storage and the image capturing device, being configured to receive the image from the image capturing device” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130.  On pg.13 at lines 1-9 discuss about the data storage communicatively connected to the controller), “to determine a roasting level represented by the image, and generate a control signal” (on pg.11, at lines 30-34, i.e., the further sensor 220 is communicatively coupled to the controller 130 such that the controller 130 can further control the heating arrangement. Col.4 at lines 20-22, i.e., controller may be adapted to control the roasting element in accordance with the stored roasting profile in response to a user defining a degree of roasting for said type of coffee beans.)
 	Tan is silent regarding compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space.
 	Hsu teaches “compare the image with the historical roasting pattern set based on a plurality of color attributes of a color space” (abstract, i.e., The image capture device is close to the roaster, which is provided with continuously capturing several images. The identification-processing device includes a storage unit, a comparison unit and a recognition unit.  The storage unit has several sets of baking plan data.  Each set of the baking plan data includes time, baking temperature and roast degree that are corresponding to time. The comparison unit respectively compares the images with the baking plan data to produce a color comparison result.  The recognition unit determines whether to adjust baking state of the roaster according to the color comparison result.  The control unit receives an outcome and controls the baking state of the roaster based on the outcome. Please noted that Hsu teaches compare the image with the historical roasting pattern set (i.e., compares the images with baking plan data) based on a plurality of color attributes of a color space (i.e., color comparison result). Please noted that “color comparison result” implies more than one color for comparison) “to determine a roasting level represented by the image, and generate a control signal” (abstract, i.e., the control unit receives an outcome and controls the baking state of the roaster based on the outcome). Tan teaches a coffee roasting apparatus having a roaster and an image-capturing device. Hsu teaches an automatic roast-monitoring device having a roaster and image capture device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tan with Hsu, by adding Hsu’s control program to Tan’s automatic roasting device, to provide automatic control for the baking state of the roaster (abstract) and more accurately control the baking state of coffee beans without user monitoring the roaster. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of automatic control roaster and accurate control the roasting process for optimize baking or roasting result. 

 	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2016/020266) in view of Hsu (TW 532167) as applied in claims 1 and 8 above, and further in view of Boggavarapu (US 2014/0242239) and Riefenstein (US 2013/0302483)
 	Regarding claims 2 and 9, modified Tan discloses all the features of claim limitations as set forth above except for an instrument comprising a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal.
 	Boggavarapu teaches “an instrument comprising microphone sensor electrically connected to the processor” (para.0080, i.e., an array of sensors built in to measure process parameters along with feedback control systems that can optimize the performance  … For roasting, such sensors 418 can include a camera or color sensor …, or microphone sensor to listen for first crack, second crack of the beans, or noise emissions during roasting. Para.0095 discuss about the processor). Tan teaches a roasting device. Boggavarapu teaches a roasting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tan with Boggavarapu, by adding Boggavarapu’s microphone sensor to modified Tan’s roasting device, to allow user to listen for first crack and second crack of beans (para.0080) and thus determine the roasting status. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of facilitating user to listen for first crack and second crack of beans via the microphone (para.0080). 
 	The combination of Tan and Boggavarapu is silent regarding the instrument is the loudspeaker; and wherein “the processor further transmits the control signal to the microphone sensor to make the microphone sensor generate a prompting signal.
Riefenstein teaches “the instrument is the loudspeaker” (para.0069); and wherein “the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (para.0069, i.e., food product P can be shown in text on a display, pronounced by controller and a loudspeaker or an image of food product can be shown). Modified Tan teaches a cooking device for roasting. Riefenstein teaches a cooking device for cooking and/or roasting and a controller communicates the loudspeaker in order to pronounce the food product. These references are related to cooking device for roasting and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tan with Riefenstein, by adding Riefenstein’s loudspeaker to modified Tan’s roasting device, to provide signal to operator so that user can determine food product type and/or quantity at the beginning of the cooking cycle (para.0069) as taught by Riefenstein. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit facilitating operator to determine food product type and/or quantity at the beginning of the cooking cycle (para.0069) as taught by Riefenstein. 


 	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2016/020266) in view of Hsu (TW 532167) as applied in claims 1 and 8 above, and further in view of Wilson et al. (US 2016/0120211).
 	Regarding claims 3 and 10, modified Tan discloses all the features of claim limitations as set forth above except for a display panel electrically connected to the 
 	Wilson et al. teaches “a display panel electrically connected to the processor” (para.0009 and 0012, i.e., microprocessor-based controller), wherein “the processor further transmits the control signal to the display panel to make the display panel display a prompting picture” (para.0012, all, i.e., the method also includes in controller … the method also includes presenting a graphical image on a display corresponding to the first output signal or the second output signal, the graphical image indicating the coffee are decaffeinated or caffeinated, respectively). Tan teaches a roasting device. Wilson et al. teaches a roasting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tan with Wilson et al., by adding Wilson’s display to Tan’s device, to provide graphical image on a display to allow user determine the coffee roasting process status for the type of coffee beans such as decaffeinated or caffeinated (para.0012) as taught by Wilson et al.



 	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2016/020266) in view of Hsu (TW 532167) as applied in claims 1 and 8 above, and further in view of Logan et al. (US 2016/0198885)
 	Regarding claims 4 and 11, modified Tan discloses all the features of claim limitations as set forth above except for a transceiver electrically connected to the 
 	Logan et al. teaches “a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has … a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone). Modified Tan teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tan with Logan, by adding Logan et al.’s transceiver to modified Tan’s device, to provide communication with mobile device to allow user to control the device wirelessly. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit facilitating a user to control the cooking device wirelessly. 
 	 Regarding claims 5 and 12, modified Tan discloses “a transceiver electrically connected to the processor, wherein the processor further receives a feedback signal from a user equipment via the transceiver” (Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has … a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone), and “updates the historical roasting pattern set according to the feedback signal” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Modified Tan teaches data includes historical roasting pattern set in claim 1 above).

 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2016/020266) in view of Hsu (TW 532167) as applied in claims 1 and 8 above, and further in view of Song (US 2004/0074400).
	Regarding claim 13, modified Tan discloses all the features of claim limitations as set forth above except for a temperature sensing device, being electrically connected to the processor, and being configured to sense a real-time temperature in the chamber; and a timer, being electrically connected to the processor, and being configured to provide a real-time roasting elapsed time.
 	Song discloses “a temperature sensing device, being electrically connected to the processor, and being configured to sense a real-time temperature in the chamber” (para.0083, i.e., the temperature measuring means 510 also includes a first temperature sensor50, a second temperature sensor 50B, and a first and a second thermostat 520, 530 and abstract, i.e., the controller also controls the temperature adjusting means in order to maintain the chamber temperature as a first chamber temperature during a first maintain time when the beans’ temperature reaches the first beans’ temperature, and in order to continuously heat the beans during a roasting process. Para.0079 and 0095 suggest the controller is in connection with all operating members such as timer and temperature sensors); and “a timer, being electrically connected to the processor, and being configured to provide a real-time roasting elapsed time” (para.0095, i.e., the timer 540 according to the processing temperature and the processing time calculated respectively at the step S214 and the step S216. Fig.12 is a roasting process). Tan teaches a roasting device. Song teaches a roasting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tan with Song, by adding Song’s temperature sensing device and timer to Tan’s roasting device, to control temperature and roasting time in order to achieve optimized roast characteristics (para.0006) and improve the quality of taste and smell of the roasted beans (para.0009) as taught by Song. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of properly control the temperature and time to improve quality of the roasted  beans (para.0009 and 0006) as taught by Song.
 	Regarding claim 14, modified Tan discloses “the processor further generates a real-time roasting curve according to the real-time temperature and the real-time roasting elapsed time, and stores the real-time roasting curve to the storage” (Song, fig.13 shows a graph of the temperature and time controlled by the flow diagram shown in fig.12.  Para.0104-0106, i.e., the temperature of beans changes to the first through the fourth beans’ temperature according to the elapsed time … Referring to the graph (A). Please noted that the bean process is based on the graph (A). This suggest the information is pre-stored in order to perform the process step based on the graph).

Allowable Subject Matter
 	Claims 6-7, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Tan (WO 2016/020266), Hsu (TW 532167) Song (US 2004/0074400), Logan et al. (US 2016/0198885), Wilson et al. (US 2016/0120211) and Boggavarapu (US 2014/0242239) and Riefenstein (US 2013/0302483). 
 	The closest prior art was Tan and Hsu. These references discloses all the features as set forth in claim 1. However, the prior art of record is silent regarding the claim limitation in claims 6-7 and 15-17. 
 	With respect to claim 17, Song (US 2004/0074440) teaches providing means 22 having a door 22D, a micro-switch 22C and an operating member 22E, the micro-switch 22C is connected to the operating member 22E so that the providing door 22D is opened or closed by the operating member 22E according to whether the hoper is opened or closed (para.0054 and 0055-0056 and 0087). However, Song is silent in regards to wherein the discharge port control element is electrically connected to the processor and the processor further transmits the control signal to the discharge port control element to make the discharge port control element open the discharge port to discharge a plurality of coffee beans in the chamber. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761